Poland, J.
It does not appear that the witness Smith possessed any peculiar knowledge or skill which entitled the defend-' ant to call for his opinion upon the ground on which the opinions of professional men, or those skilled in any particular science or art are admitted, and the admissibility of his opinion is not claimed on that ground. But as he was present when the acci-) dent happened, and examined the bridge, it is claimed that the^ parties were entitled to give his opinion in evidence on the broad ground that any witness may give his opinion in evidence in' connection with the facts upon which it is founded and as derived from them. But as a general rule we think this cannot be supported. The general rule is the other way, that the mere opinions of witnesses, not having some peculiar skill or professional knowledge, are not admissible. There are some exceptions to this rule, one of which is when the question is as to the sanity or insanity of any person, where witnesses not professional are allowed to give their opinions in connection with, and founded upon their own personal observation. This is allowed from the. general and indefinite nature of the inquiry, and the difficulty of producing direct proof of a mere mental condition. The remark of Bennett, J., in Morse v. Crawford, 17 Vt. 499, upon which this claim is founded, was in a case of this character, and well .enough in that particular case, but, when claimed as a general rule to apply to all classes of cases, is not justified by reason nor ¡authority.
*126Opinions of witnesses are admitted in some other cases upon much the same ground. Where the value of any article of property is in question, witnesses who have examined it are allowed to state their opinions, because it is a matter not usually susceptible of direct proof, and because value is wholly a matter of' judgment or opinion. In some states however even this is not allowed, and the jury must form their opinions wholly from the-description of the property given by witnesses, which must generally furnish a very inadequate idea of the property itself.
So witnesses are always allowed to state their opinions when, it is mere matter of description and cannot be stated in any more-exact way, as in giving heights and distances, the size and appearance of objects, &c.
In this case the question seems to. have been as to the sufficiency of the bridge or culvert, before the earth covering had been washed off by the recent rain. The substance of the witness’ opinion that was asked for was whether it was then safe and sufficient.
This was the very question that the jury were to try and decide, and it does not appear to us that there could be any difficulty in having the condition of the culvert so described to the jury by the witness that they would be just as capable of exercising their judgments and forming a correct opinion as the witness himself. It was decided as long ago as the case of Lester v. Pittsford, 7 Vt. 158, that witnesses who were acquainted with a. particular highway could not be allowed to state their opinions, whether it was safe and sufficient.
The question on which the witness’ opinion here was asked,, was substantially the same.
In Frazer v. Tapper, 29 Vt. 409, the witnesses seem to have had personal knowledge of all facts necessary to enable them to form correct opinions, whether the defendant acted prudently in setting the fires which caused the injury of which the plaintiff" complained, but were not allowed to give them. Both these last named cases seem decisive against the rule for which the defendant contends.
The judgment is affirmed.